Citation Nr: 1539345	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-30 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a digestive disorder, to include gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS), to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of hysterectomy, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1980 to July 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In June 2015, the Veteran's representative submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration of such evidence.

An unappealed May 2006 rating decision denied service connection for [postoperative residuals of] hysterectomy for cervical and uterine cancer.  Since then, previously not considered pertinent service treatment records (STRs) have been associated with the record.  Accordingly, under 38 C.F.R. § 3.156(c), the claim of service connection for such disability warrants de novo review (and does not require prior reopening).   .

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts alternative (direct and secondary service connection) theories of entitlement to service connection for a digestive disorder.  She claims on the one hand that a variously diagnosed digestive disorder, to include GERD and IBS (with symptoms of diarrhea, constipation, bloating, nausea and vomiting) is related to the complaints for which she was seen/treated in service, to include nausea, vomiting hot flashes, and abdominal pain.  Assessments in service included probable gastroenteritis and resolving viral gastroenteritis.  Alternatively, she asserts that she has a digestive disorder that is secondary to her service-connected PTSD.  Her representative has submitted Internet articles that support that there is a relationship between IBS and PTSD.  She has not yet been afforded a VA examination in connection with this claim.  Whether or not a currently diagnosed digestive disability is related to complaints in service or is secondary to a psychiatric disability, as alleged is a medical question, beyond the scope of lay observation.  As she has diagnoses of current digestive disorders, as her STRs show she had gastrointestinal problems in service to which the current digestive disability(ies) might be related, and as she has established service connection for PTSD, the low threshold standard for determining when an examination to secure a nexus opinion is necessary, endorsed by the U. S. Court of Appeals for Veterans Claims (Court) in McClendon v. Nicholson, 20 Vet. App. 79 (2006), is met, and a remand to secure a medical advisory opinion in the matter is necessary .  

The Veteran also asserts alternative theories of entitlement to service connection for residuals of hysterectomy.  She claims that various gynecological problems, medical procedures and surgeries, miscarriages and infections (including pelvic inflammatory disease (PID)) noted in service, were etiological factors for her development of the gynecological cancers that required hysterectomy.  Alternatively, she argues that the cancers were secondary to her service-connected PTSD.  The record shows she has an extensive history of pre-service, during service, and postservice gynecological problems.  Her representative has submitted articles taken from the Internet in connection with this claim, including one entitled "What are the risk factors for cervical cancer?" and another entitled Pelvic inflammatory disease is a risk factor for cervical cancer, Eur J Gynaecol Oncol. 2003, 24(5):401-4 (the latter noting that comparative studies, suggests that patients with PID  have a higher risk of cervical cancer).  She has not yet been afforded a VA examination to secure a medical nexus opinion in connection with this claim.  As she has established she has the disability for which service connection is sought, and the record shows she had problems in service that have been identified as risk factors for such disability, the low threshold standard in McClendon, 20 Vet. App. 79 is met, and a remand for an examination to secure a medical advisory opinion is necessary.

In addition, it appears that pertinent medical records may be outstanding.  The Veteran has indicated that she was provided an abortion via Planned Parenthood and that private providers performed her hysterectomy and treated her for other gynecological problems.  Records pertaining to such treatment may contain information pertinent to her claim of service connection for residuals of hysterectomy, are not associated with the record, and must be sought.  Likewise any pertinent updated VA treatment records are constructively of, must be secured for the, record.

Accordingly, the case is REMANDED for the following:

1.  Regarding the disabilities at issue herein, the AOJ should provide the Veteran notice of the information and evidence necessary to substantiate a claim of secondary service connection.

2.  The AOJ should ask the Veteran to identify all private providers of gastrointestinal, gynecological and oncology treatment she has received during her active duty service and since her discharge from service, and to provide all authorizations necessary for VA to obtain the complete clinical records  of any treatment, to specifically include any available 1980 records from Planned Parenthood, all records of her treatment for cervical cancer, and all records pertaining to her 1994 hysterectomy.  The AOJ should secure for the record complete clinical records (those not yet secured) from all providers identified.  If any private provider does not respond to an AOJ request for records, the Veteran and her representative should be so advised, and reminded that ultimately it is her responsibility to ensure that private records are received.  

The AOJ should also secure for the record updated (all to the present still outstanding) complete clinical records of all evaluations or treatment the Veteran has received for gastrointestinal, gynecological, and oncology complaints.

3.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine whether she has a gastrointestinal disability (to specifically include GERD and IBS) that is related to her service, or is secondary to (was caused or aggravated by) her service-connected PTSD.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on examination of the Veteran and review of her record, the examiner should provide an opinion that responds to the following: 

a) Please identify (by medical diagnosis) each gastrointestinal disability entity found.  Specifically, does the Veteran have GERD and/or IBS?

b) Please identify the likely etiology for each gastrointestinal disability entity diagnosed; specifically, is it at least as likely as not (a 50 5 or better probability) that such disease is related directly to the Veteran's gastrointestinal problems in service or was either (i) caused or (ii) aggravated by (increased in severity due to) her service connected PTSD.  

c) If the opinion is to the effect that a service connected disability did not cause, but aggravated, a diagnosed gastrointestinal disability, please identify, to the extent possible, the additional disability (pathology/impairment) that results from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by the service-connected PTSD and the level of severity existing after the aggravation occurred.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  The examiner is asked to specifically comment on the literature that has been submitted by the Veteran's representative on her behalf.  

4.  The AOJ should also arrange for the Veteran to be examined by a gynecologist to ascertain the underlying disability that required he January 1994 hysterectomy, and whether such disability was related (at least in part) to her service/gynecological therein, or was either (i) caused or (ii) aggravated by (increased in severity due to) her service connected PTSD.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of her record, the examiner should provide an opinion that responds to the following:

a) Please identify the likely etiology of the Veteran's cervical cancer.  Specifically, is it at least as likely as not (a 50 % or better probability) that it is related to her various gynecological problems noted in service. 

b) Please identify the underlying disability necessitating the Veteran's hysterectomy in 1994.  Was such disability at least as likely as not (a 50 % or better probability) related to the Veteran's service/gynecological problems noted therein, or secondary to (caused tor aggravated by her service-connected PTSD)?  

The examiner must include rationale with all opinions, to specifically include comment on the Internet articles submitted on the Veteran's behalf: What are the risk factors for cervical cancer? 

5.  The AOJ should then review the record and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

